FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March , 2017 Commission File Number: 001-13240 Enel Generación Chile Enel Generation Chile (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (56) 22630 9000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Santiago, March 29, 2017 Legal D. N° 1/2017 Mr. Carlos Pavez Tolosa Superintendent of Securities and Insurance Superintendence of Securities and Insurance Avenida Alameda Bernardo O’Higgins N°1449 Ref. Supplemental Summons to Shareholders' Meetings as indicated Dear Sir: On March 10, 2017, we filed with this Superintendence the summons to the Ordinary and the Extraordinary Shareholders' Meetings of Enel Generación Chile S.A. at the request of the Board of Directors. In accordance with the provisions of the first paragraph of Article 63 of Law No. 18,046 (the Chilean Companies Act), and in exercise of the powers granted to me, I hereby inform you of a supplement to the previous communication, reiterating both shareholders' meetings: A. Ordinary Shareholders' Meeting to be held on April 25, 2017 at 10:30 a.m. at the Enel Stadium, located at Carlos Medina No. 858, Independencia, Santiago , in order for the shareholders to consider and vote on the following matters: 1. Approval of the Annual Report, Balance Sheet, Financial Statements and Reports of the External Auditors and Account Inspectors for the year ended December 31, 2016; 2. Distribution of profits for the year and payment of dividends; 3. Setting of the directors' compensation; 4. Setting of the compensation of the members of the Directors Committee and determination of the committee's budget for the year 2017; 5. Report on the expenses of the Board of Directors and the Annual Report of Management of Activities and Expenses of the Directors Committee 6. Appointment of an external auditing firm regulated by Title XXVIII of Law 18,045; 7. Appointment of two Account Inspectors and two alternates and determination of their compensation; 8. Designation of Risk Ratings Agencies; 9. Approval of the Investment and Financing Policy; Presentation of the Dividend Policy and Information on the procedures for the distribution of dividends; Information on agreements of the Board of Directors related to transactions or contracts governed by Title XVI of Law No. 18,046; Information on costs of processing, printing and delivering the information required by Resolution No. 1,816 of the Superintendence of Securities and Insurance; Other relevant matters that are of interest to and in the competence of the Ordinary Shareholders' Meeting; 14. Adoption of all other approvals necessary for the proper implementation of adopted resolutions. B. Extraordinary Shareholders' Meeting to be held on April 25, 2017 following the Ordinary Meeting described in Section A above at the Enel Stadium, located at Carlos Medina No. 858, Independencia, Santiago, in order for the shareholders to consider and vote on the following matters: 1.
